Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Notice Re Prior-Art Available Under both Pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words on the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

The figures and reference numbers referred to in this office action are used merely to indicate an example of a specific teaching and are not to be taken as limiting.

Claims 1-3, 5-9, 13-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (20090146685).

Regarding claim 1, Kim et al. disclose a memory device comprising: a calibration circuit having a pull-up code generator comprising a pull-up resistor block (Figs. 3-6; refs. 630, 640, PCODE; [0066-0074]) and configured to generate a pull-up code, and a pull-down code generator  comprising a replica pull-up resistor block and a 
 
	Regarding claim 2, Kim et al. further disclose wherein the pull-up resistor block comprises at least one pull-up resistor connected to a power source voltage, the replica pull-up resistor block comprises a first pull-up resistor set corresponding to that in the pull-up resistor block and an additional pull-up resistor set, and the first pull-up resistor set and the additional pull-up resistor set are connected to the power source voltage and arranged in parallel to each other set (Fig. 6; refs. 640, 650, VDD, resistors; [0066, 0069-0072, 0074]), and in the calibration operation, when the additional pull-up resistor set is enabled, the resistance value of the replica pull-up resistor block is adjusted to be less than the resistance value of the pull-up resistor block (0071-0076]; claims 2, 8). 
 
	Regarding claim 3, Kim et al. further disclose wherein the replica pull-up resistor block (Fig. 6; refs. 650, VDD, resistors; [0066, 0070-0074]) comprises a plurality of additional pull-up resistor sets, and in the calibration operation, as the number of the plurality of additional pull-up resistor sets enabled increases, the resistance value of the pull-down resistor block decreases ([0071, 0073]). 
  
	Regarding claim 5, Kim et al. further disclose wherein the OCD/ODT circuit comprises a pull-up circuit and a pull-down circuit, the pull-up circuit (Fig. 6; refs. 640, PCODE; transistors, [0066, 0069-0074]) comprises a plurality of first switches configured to be switched in response to the pull-up code and a plurality of pull-up resistors arranged in correspondence to the plurality of first switches, and the pull-down circuit comprises a plurality of second switches (Fig. 6; refs. 660, PCODE; transistors, [0066, 0069-0074]) configured to be switched in response to the pull-down code and a plurality of pull-down resistors arranged in correspondence to the plurality of second switches, and according to code values of the pull-up code and the pull-down code, the pull-up circuit and the pull-down circuit in the OCD/ODT circuit have different resistance values ([0045-0046, 0075-0076]; claims 2, 8). 
 
	Regarding claim 6, Kim et al. further disclose wherein, in the data output operation, the resistance value of the pull-down circuit in the OCD/ODT circuit is less than the resistance value of the pull-up circuit in the OCD/ODT circuit ([0057-0061; 0068; 0075-0076]; claims 2, 8). 
 
	Regarding claim 7, Kim et al. further disclose wherein, in the data reception operation, the plurality of second switches are turned off, and the plurality of first switches have a turn-on state corresponding to the code value of the pull-up code, to provide the termination resistance (Fig. 6; refs. 630-660; PCODE; [0066, 0069-0071, 0074]). 
 
	Regarding claim 8, Kim et al. further disclose wherein the pull-up resistor block is connected to an external calibration resistor through a pad (Fig. 6; refs. resistors, ZQ; [0066-0068, 0072]), and the pull-up code generator comprises: a first comparator (Fig. 6; refs. 610, 640, 632; [0068]) configured to perform a comparison operation by connecting a first input end thereof to one node of the pull-up resistor block and connecting a second input end thereof to a calibration reference voltage;  and a first counter (Fig. 6; refs. 632; PCODE; [0068]) configured to generate the pull-up code based on a counting operation on a comparison result from the first comparator. 
 
	Regarding claim 9, Kim et al. further disclose wherein the pull-down code generator comprises: a second comparator (Fig. 6; refs. 620, 633, 660, [0068]) configured to perform a comparison operation by connecting a first input end thereof to a node between the replica pull-up resistor block and the pull-down resistor block and connecting a second input end thereof to the calibration reference voltage;  and a second counter (Fig. 6; 634; [0068])configured to generate the pull-down code based on a counting operation on a comparison result from the second comparator. 

	Regarding claim 13, Kim et al. further disclose a calibration circuit configured to control an off chip driver (OCD)/on die termination (ODT) circuit, the calibration circuit comprising: a pull-up resistor block connected to an external calibration resistor through a pad (Fig. 6; refs.  640, ZQ, resistors; [0066-0074]) and comprising at least one pull-up resistor set each connected to a power source voltage;  a first code generator (Fig. 6; refs. 610, 631, 632; [0066-0074]) configured to generate a pull-up code for controlling a pull-up circuit in the OCD/ODT circuit, based on a comparison 
operation comparing a voltage of one node of the pull-up resistor block and a 
calibration reference voltage;  a replica pull-up resistor block (Fig. 6; refs. 650, VDD, resistors; [0066, 0070-0074]) comprising a plurality of pull-up resistor sets connected to the power source voltage;  a pull-down resistor block comprising a pull-down resistor set connected to a ground voltage;  and a second code generator (Fig. 6; refs. 620, 633, 634; [0066-0074]) configured to generate a pull-down code for controlling a pull-down circuit in the OCD/ODT circuit, based on a comparison operation comparing a voltage of a node between the replica pull-up resistor block and the pull-down resistor block and the calibration reference voltage, wherein, in a calibration operation, when a number of enabled pull-up resistor sets in the pull-up resistor block differs from a number of enabled pull-up resistor sets in the replica pull-up resistor block, the pull-up code and the pull-down code have code values by which the pull-up circuit and the 
pull-down circuit in the OCD/ODT circuit are set to have different resistance 
values ([0037, 0039-0040, 0045-0046, 0075-0076]; claims 2, 8). 
 
	Regarding claim 14, Kim et al. further disclose wherein, in the calibration 

 
	Regarding claim 15, Kim et al. further disclose wherein, when the resistance value of the replica pull-up resistor block is adjusted to be less than the resistance 
value of the pull-up resistor block, a resistance value of the pull-down resistor block is calibrated to be less than a resistance value of the external calibration resistor ([0045-0056, 0075-0076]; claims 2, 8). 
 
	Regarding claim 16, Kim et al. further disclose wherein the pull-up code and the 
pull-down code have code values for setting a resistance value of the pull-down 
circuit in the OCD/ODT circuit to be less than a resistance value of the pull-up circuit in the OCD/ODT circuit ([0045-0056, 0075-0076]; claims 2, 8). 
 
	Regarding claim 17, Kim et al. further disclose an operating method of a memory device, the operating method comprising: entering a calibration mode;  generating a pull-up code (Fig. 6; refs. 610, 631, 632, 640; [0066-0074]) such that a resistance value of a pull-up resistor block has a value corresponding to an external calibration resistor, through a pull-up code generator connected to the external calibration resistor and the pull-up resistor block during a first calibration operation;  
through a pull-down code generator connected to a node between the replica 
pull-up resistor block and the pull-down resistor block during a second calibration operation;  and providing the pull-up code and the pull-down code to a pull-up circuit and a pull-down circuit, respectively, in an off chip driver (OCD)/on die termination (ODT) circuit ([0030-0032, 0065, 0075]; claims 1, 7) , after the calibration mode ends, 
wherein a code value of the pull-down code varies according to a change in the 
resistance value of the replica pull-up resistor block ([0066, 0071, 0073, 0075-0076]). 
 
	Regarding claim 18, Kim et al. further disclose wherein, when the resistance value of the replica pull-up resistor block is adjusted to be less than the resistance 
value of the pull-up resistor block, a resistance value of the pull-down circuit in the OCD/ODT circuit is adjusted to be less than a resistance value of the pull-up circuit in the OCD/ODT circuit ([0045-0046, 0075-0076]; claims 2, 8]). 
 
	Regarding claim 19, Kim et al. further disclose wherein the pull-up resistor block 
comprises one or more pull-up resistor sets (Fig. 6; refs. 640, resistors; [0066, 0069-0074]), and the replica pull-up resistor block (Fig. 6; refs. 650, resistors; [0066, 0069-0074]) comprises a plurality of pull-up resistor sets, and during the second calibration operation, a number of enabled pull-up resistor sets in the replica pull-up resistor block . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (20090146685) in view of Lee et al. (20150348603).
	
	Regarding claim 4, Kim et al. teach the limitations of claim 3 and wherein the number of the plurality of additional pull-up resistor sets enabled is adjusted according to the calibration operation (Figs. 3-6; parallel resistors turn on/off in response to pull-up/pull-down codes and have a resistance adjust from high/low; [0036-0040, 0058, 0062, 0071-0076]). 
	Kim et al. not explicitly teach wherein the memory device receives control 
information related to the output strength from a memory controller.
	Lee et al. teach a semiconductor comprising: memory devices coupled to a memory controller to receive instructions/commands.
	It would have been obvious to one having ordinary skill in the art to apply the teaching of Lee et al. to the teaching of Kim et al., such that the provision of the 
 
	Regarding claim 20, Kim et al. teach the limitations of claim 19 and during the second calibration operation, the number of enabled pull-up resistor sets in the replica pull-up resistor block is adjusted according to the control information (Figs. 3-6; ref. 650; parallel resistors turn on/off in response to pull-up/pull-down codes and have a resistance adjust from high/low; [0036-0040, 0058, 0066, 0070-0074]). 
	Kim et al. not explicitly teach receiving control information from a memory controller.
	Lee et al. teach a semiconductor comprising: memory controller coupled to memory devices to provide instructions/commands/information.
	It would have been obvious to one having ordinary skill in the art to apply the teaching of Lee et al. to the teaching of Kim et al., such that the provision of the memory controller taught by Lee et al. is incorporated into the device of Kim et al. for the purpose to provide instructions/commands/information during calibration operation.

Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 10-12, the prior art of record fails to teach all the elements as applied to claim 1 and further comprises the limitations of claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
- Choi et al. (8,508,251) disclose semiconductor devices having on-die termination structures for reducing current consumption.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Lam whose telephone number is (571)272-1782.  The examiner can normally be reached on 6:00-2:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on 571-272-0635.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 









/David Lam/
Primary Examiner, Art Unit 2825			

February 19, 2021